Citation Nr: 1517042	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  13-13 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date earlier than August 31, 2010, for the grant of service connection for coronary artery disease (CAD).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1964 to January 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  In his May 2013 substantive appeal, the Veteran requested a Board videoconference hearing; he withdrew his request in April 2014.


FINDING OF FACT

In an April 2014 statement, the Veteran's representative withdrew his appeal seeking entitlement to an effective date earlier than August 31, 2010, for the grant of service connection for CAD.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to an effective date earlier than August 31, 2010, for the grant of service connection for CAD.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing. 38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his/her authorized representative.  38 C.F.R. § 20.204.

The February 2012 rating decision on appeal granted service connection for CAD, effective August 31, 2010, and assigned a noncompensable disability rating prior to May 24, 2011, and a 30 percent rating from that date.  In his April 2012 notice of disagreement, the Veteran argued he was entitled to an earlier effective date.  A December 2013 rating decision granted an increased 10 percent disability rating for his CAD from August 31, 2010, until May 24, 2011, and appears to have satisfied the relief the Veteran was actually seeking.  In an April 2014 statement, he indicated he wished to withdraw his April 2012 notice of disagreement.  In an attached statement, the Veteran's representative withdrew his appeal seeking entitlement to an effective date earlier than August 31, 2010, for the grant of service connection for CAD.

Thus, there remains no allegation of error of fact or law for appellate consideration with respect to the issue of entitlement to an effective date earlier than August 31, 2010, for the grant of service connection for CAD.  Accordingly, the Board does not have jurisdiction to review the appeal on this matter, and it is dismissed.


ORDER

The appeal seeking entitlement to an effective date earlier than August 31, 2010, for the grant of service connection for CAD is dismissed.


____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


